Citation Nr: 0004604	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  90-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for organic brain 
syndrome with conversion symptoms, currently rated 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for residuals of 
fractures of the right mandible, zygomatic arch and frontal 
bones.

4.  Entitlement to a compensable evaluation for residuals of 
a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to April 
1947.  By rating action dated in January 1988, the Department 
of Veterans Affairs (VA) Regional Office, Los Angeles, 
California, confirmed and continued a 30 percent evaluation 
for organic brain syndrome and noncompensable evaluations for 
residuals of fractures of the right mandible, right zygomatic 
arch and frontal bones, and postoperative residuals of a 
right eye injury.  The veteran appealed from those decisions.  
The case was before the Board of Veterans' Appeals (Board) in 
February 1991 and May 1992 when it was remanded for further 
action.  In a February 1996 rating action the Regional Office 
denied entitlement to service connection for post-traumatic 
stress disorder.  The veteran appealed from that decision.  
In May 1996 the veteran testified at a hearing at the 
Regional Office before a Regional Office hearing officer.  In 
July 1999 he testified at a hearing before a member of the 
Board sitting at the Regional Office.  The case is again 
before the Board for further appellate consideration.  

The record discloses that in an October 1989 rating action 
the veteran was determined to be permanently and totally 
disabled for pension purposes effective from November 1988 
due to all of his conditions including a skin disorder, 
hernia, and essential hypertension for which service 
connection had not been established.  The record further 
reflects that in the February 1996 rating action the Regional 
Office denied entitlement to a total rating based on 
individual unemployability.  The veteran was sent a 
supplemental statement of the case on that question in July 
1996.  However, at the July 1999 Board hearing, a 
determination was made that that issue was not in an 
appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
increased ratings for the organic brain syndrome; residuals 
of fractures of the right mandible, zygomatic arch and 
frontal bones and residuals of a right eye injury has been 
obtained by the Regional Office.  

2.  The veteran's service medical records reflect that he 
sustained various injuries in an October 1946 
automobile-train accident, including a skull fracture, 
cerebral concussion and a fracture of the right mandible.

3.  By rating action dated in February 1948 service 
connection was established for residuals of a skull fracture, 
rated 30 percent disabling.  

4.  When the veteran was hospitalized by the VA from February 
to April 1965 a diagnosis was made of chronic brain syndrome 
associated with brain trauma.  

5.  By rating action dated in June 1965 the veteran's 
service-connected disability was reclassified as chronic 
brain syndrome associated with brain trauma, rated 30 percent 
disabling under Diagnostic Code 9304.  

6.  In an October 1993 statement a VA physician indicated 
that the veteran had been under his care since April 1992 for 
treatment of chronic brain syndrome with seizure disorder 
resulting from a combat-related head injury and post-
traumatic stress disorder with hypervigilance and 
intermittent explosive disorder.  

7.  VA outpatient treatment records reflect that the veteran 
was observed and treated for various conditions from 1987 to 
1998.  The diagnosed disorders recorded included post-
traumatic stress disorder, organic brain syndrome and panic 
disorder.  

8.  The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  

9.  The veteran's organic brain syndrome is manifested by 
symptoms including irritability, social isolation and 
episodes of explosive behavior.

10.  The organic brain syndrome is productive of severe 
social and industrial impairment with deficiencies in most 
areas due to symptoms which interfere with routine activities 
and the ability to function independently, appropriately and 
effectively and cause impaired impulse control. 

11.  The fractures of the right mandible, zygomatic and 
frontal bones have not resulted in any current significant 
functional impairment.  There is no tenderness or swelling of 
the temporomandibular joint.  No medical authority has 
related his current dental problems to these fractures.

12.  The veteran's corrected visual acuity is only slightly 
diminished (20/25) in one eye.  Corrected visual acuity in 
the other eye is normal (20/20).  His visual fields are full.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  An evaluation of 70 percent is warranted for the 
veteran's organic brain syndrome.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 9304 (1999).  

3.  A compensable evaluation for residuals of fractures of 
the right mandible, zygomatic arch and frontal bones is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Codes  6009, 6079 (1999).  

4.  A compensable evaluation for residuals of a right eye 
injury is not warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Code 9904 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for Post-Traumatic 
Stress Disorder.

The veteran's service medical records reflect that he 
sustained various injuries in an October 1946 
automobile-train accident, including a skull fracture, 
cerebral concussion, fracture of the right mandible, fracture 
of the right zygomatic arch and frontal bones, fracture of 
the left occipital bone and paralysis of the right lateral 
rectus muscle.  

By rating action dated in February 1948 service connection 
was established for residuals of a skull fracture, rated 30 
percent disabling.

In January 1965 the veteran submitted a claim for service 
connection for a nervous condition.  He maintained that he 
had become extremely nervous because of headaches and pains 
in his jaw whenever he chewed anything.  

The veteran was hospitalized by the VA from February to April 
1965 and a diagnosis was made of chronic brain syndrome 
associated with brain trauma, manifested by irritability, 
loss of self-confidence, insomnia, extreme tension and some 
memory lapses.  

By rating action dated in June 1965 the veteran's service-
connected disability was reclassified as chronic brain 
syndrome associated with brain trauma, rated 30 percent 
disabling under Diagnostic Code 9304.  Service connection was 
granted for residuals of fractures of the right mandible, 
right zygomatic arch and frontal bones; and postoperative 
residuals of a right eye injury, both rated noncompensable.  
The veteran appealed from the evaluations assigned for these 
service-connected disabilities and in May 1967 the Board of 
Veterans' Appeals denied the appeal.  In a May 1968 rating 
action the Regional Office confirmed and continued the prior 
evaluations for these service-connected disabilities.  The 
veteran appealed from that decision and in May 1969 the Board 
of Veterans' Appeals again denied the appeal.  

In an October 1993 statement a VA physician indicated that 
the veteran had been under his care since April 1992 for 
treatment of chronic brain syndrome with seizure disorder 
resulting from a combat-related head injury and post-
traumatic stress disorder with hypervigilance and 
intermittent explosive disorder.  

VA outpatient treatment records were received by the Regional 
Office reflecting that the veteran was observed and treated 
on various occasions from 1987 to 1998.  Diagnoses included 
post-traumatic stress disorder, organic brain syndrome and 
panic disorder.  

The veteran was scheduled for a VA examination in October 
1998 but failed to report for the examination.  

During the course of the July 1999 Board hearing, the veteran 
testified that he had explosions and usually wound up in 
mental hospitals under maximum security.  He did not like to 
be around people because he was frightened.  He was currently 
seeing a doctor at a VA clinic.  

With regard to the claim for service connection for post-
traumatic stress disorder, there is competent evidence of a 
current disability (a medical diagnosis); of incurrence or 
aggravation of the disability in service; and a nexus between 
the inservice incident and the current disability.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  The Board accordingly 
considers the claim for service connection for post-traumatic 
stress disorder to be well grounded.  The VA accordingly has 
a duty to assist the veteran in the development of that 
claim.  

The claims for increased ratings for the disabilities at 
issue have been established as well grounded by the previous 
remands from the Board.  The Board is satisfied that all 
relevant facts regarding those claims have been properly 
developed.  

II.  The Claim for an Increased Evaluation for Organic Brain 
Syndrome with Conversion Symptoms, Currently Rated 30 Percent 
Disabling.

When the veteran was examined by the VA in December 1952 he 
showed no tension, anxiety or restlessness during the 
interview.  :His speech was entirely relevant and coherent.  
He was not depressed or euphoric.  There were no abnormal 
mental trends.  No delusions, hallucinations, phobias or 
obsessions were elicited.  His memory showed a mild gross 
defect.  His insight and judgment were good.  The diagnosis 
was encephalopathy manifested by cephalalgia.  

The veteran was hospitalized by the VA from February to April 
1965.  The diagnosis was chronic brain syndrome associated 
with brain trauma manifested by irritability, loss of self-
confidence, insomnia, extreme tension and some memory lapses 
for the past.  

The veteran was again examined by the VA in November 1988.  
He could not remember any details of his early life or his 
recent life except sporadically.  He had worked at odd jobs 
and as a civilian employee for the U.S. Air Force for 
15 years.  He reported that he had not worked at all since 
about the mid-1960's.  He had been married for 19 years and 
divorced in 1968.  His children lived apart from him.  He 
lived alone and he did not do any work around the house 
except cooking to provide for himself.  He stated that he was 
unable to read and that he was essentially illiterate.  He 
did watch television.  The diagnoses included organic brain 
syndrome with significant mental deterioration.  

The veteran was afforded a VA neurological examination in 
December 1988.  His complaints included problems of 
forgetfulness, diminished memory, and difficulties in 
concentration.  He also described a grand mal seizure 
disorder.  

The veteran was hospitalized by the VA during October and 
November 1992.  On mental status examination the veteran was 
very irritable.  He isolated himself.  He had headaches at 
least once a month.  Dementia and organic personality 
disorder were to be ruled out.  

During the course of a May 1996 hearing at the Regional 
Office, the veteran reported that his medication had been 
controlling his seizures.  He suffered from confusion and 
also suffered from a periodic explosive disorder and lost his 
temper.  He indicated that he liked to be isolated.  He did 
not like crowds.  His medical records disqualified him from 
his Civil Service position with the Air Force.  He had last 
worked about 10 years previously as a pizza maker.  He 
received Social Security benefits but they were based on age 
rather than disability.  

The veteran was afforded as VA neurological examination in 
April 1997.  Since he had been begun on Tegretol he had had 
no more of the violent behavior episodes or "spells" to 
which he referred.  The examiner indicated that the veteran 
would have to be hospitalized to determine whether or not he 
had a seizure disorder that manifested itself as the 
previously well-described episodes.  

VA outpatient treatment records reflect that the veteran was 
observed and treated on numerous occasions from 1987 to 1998 
for psychiatric problems.  His symptoms included paranoid 
ideation, depression, confusion, anxiety, restlessness, panic 
attacks, agitation, forgetfulness, mood swings, and 
irritability.

In June 1998 the veteran was contacted to arrange for his 
hospitalization for purposes of observation and evaluation; 
however, the veteran declined the hospitalization.

During the July 1999 Board hearing, the veteran related that 
he had explosions and usually wound up in mental hospitals 
under maximum security.  He did not like to be around people 
because he was frightened.  He was currently seeing a doctor 
at a VA clinic.  

A 30 percent evaluation is warranted for a nonpsychotic 
organic brain syndrome with brain trauma with definite 
impairment of social and industrial adaptability.  A 
50 percent evaluation requires considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
requires symptomatology which is less than that required for 
a 100 percent evaluation but which nevertheless produces 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation requires impairment of intellectual 
functions, orientation, memory and judgment together with 
lability and shallowness of affect of such extent, severity, 
depth and persistence as to produce complete social and 
industrial inadaptability.  38 C.F.R. § Part 4, Code 9304; 
effective prior to November 7, 1996.  

A 30 percent evaluation is provided for dementia due to head 
trauma when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and a mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § Part 4, Code 9304; effective 
November 7, 1996.  

A 50 percent evaluation is provided for dementia due to head 
trauma when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § Part 4, Code 9304; effective November 7, 1996.

A 70 percent evaluation is provided for dementia due to head 
trauma when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ Part 4, Code 9304; effective November 7, 1996.  

A 100 percent evaluation is provided for dementia due to head 
trauma when there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § Part 4, Code 9304; effective 
November 7, 1996.  

The record discloses that the veteran's organic brain 
syndrome has resulted in symptoms including irritability, 
social isolation, episodes of explosive behavior, paranoid 
ideation, depression, confusion, anxiety, restlessness, panic 
attacks; agitation, forgetfulness, and mood swings.  The 
veteran's difficulties resulting from his organic brain 
syndrome have necessitated treatment on frequent occasions, 
both as an inpatient and as an outpatient.  The veteran has 
not been employed on a regular basis for many years although 
his unemployment has stemmed in large part from disabilities 
for which service connection has not been established.  

The evidence in the Board's judgment establishes that the 
manifestations of the veteran's organic brain syndrome are 
productive of severe impairment of social and industrial 
adaptability so as to warrant entitlement to a 70 percent 
evaluation under the provisions of Diagnostic Code 9304 that 
were in effect prior to November 1996. He has occupational 
and social impairment with deficiencies in most areas and 
with symptoms which interfere with routine activities and the 
ability to function independently, appropriately and 
effectively and with impaired impulse control.   These 
findings are consistent with a 70 percent evaluation under 
the provisions of Diagnostic Code 9304 that became effective 
in November 1996.  The record does not reflect that the 
organic brain syndrome has resulted in total social and 
industrial inadaptability or total occupational and social 
impairment so as to warrant entitlement to the next higher 
evaluation of 100 percent under the provisions of Diagnostic 
Code 9304 that were effective either prior to or after 
November 1996.  In arriving at its decision with regard to 
the veteran's claim for an increased rating for his organic 
brain syndrome, the Board has resolved all doubt in favor of 
the veteran.  38 U.S.C.A. § 5107.  

III.  The Claim for Compensable Evaluations for Residuals of 
Fractures of the Right Mandible, Zygomatic and Frontal Bones.

When the veteran was examined by the VA in December 1952 his 
complaints included pain involving his jaw.  Physical 
examination of the head and face was reported to be normal.

When the veteran was afforded a VA general medical 
examination in March 1997 he complained of pain in the 
temporomandibular joint on the right side when chewing.  On 
physical examination the head was normal and the face was 
symmetrical.  There was no tenderness or swelling of the 
temporomandibular joint on the right side.  The veteran was 
able to occlude his mouth properly although he claimed that 
he had pain while chewing.  He had dentures in his upper and 
lower jaws.  The examiner indicated that with regard to the 
veteran's jaw condition there were no findings on the 
physical examination.  

During the July 1999 Board hearing, the veteran claimed that 
his fractured jaw had never been wired and had healed in a 
crooked manner.  He believed that, as a result, he had ground 
his teeth all the way down to the gums and the teeth had to 
be extracted.  He acknowledged that no medical authority had 
ever told him that his teeth had been extracted because of 
his jaw problem.  

A zero percent evaluation is provided when there is slight 
displacement due to malunion of a mandible.  A 10 percent 
evaluation requires moderate displacement.  38 C.F.R. Part 4, 
Code 9904, effective prior to and after February 1994.  

In this case, when the veteran was afforded the VA general 
medical examination in March 1997, he complained of pain in 
the temporomandibular joint on the right side when chewing.  
However, on physical examination his face was noted to be 
symmetrical and there was no tenderness or swelling of the 
temporomandibular joint on the right side.  It was further 
indicated that the veteran was able to occlude his mouth 
properly.  The veteran has not reported any residual 
disability attributable to the other fractures which are 
contemplated within the current rating-the fractures of the 
zygomatic arch and frontal bones-and no manifestations of 
disability directly attributable to any fracture have been 
noted recently by any medical authority.  Consequently, there 
does not appear to be a medical basis for increasing the 
noncompensable evaluation currently in place.  A zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran's primary contention appears to be that he has a 
dental disability due to the fractures.  During the July 1999 
Board hearing, he maintained that his fractured jaw had never 
been wired and had healed in a crooked manner.  He theorized 
that as a result he had ground his teeth all the way down to 
the gums and the teeth had to be extracted.  However, an 
abnormality of his jaw had not been shown on any post service 
medical examination and at the April 1999 hearing the veteran 
conceded that he had never been told by a physician that his 
teeth had had to be extracted because of a jaw disorder.  
While teeth lost due to traumatic loss of substance of the 
mandible may be recognized as service connected for 
compensation purposes, 38 C.F.R. § 4.150, Diagnostic Code 
9913, such loss has simply never been medically shown.  In 
short, the evidence in its entirety does not indicate that 
the fracture of the right mandible has resulted in any 
disability, other than a possible slight displacement of the 
mandible and as such would not warrant entitlement to a 
compensable evaluation under the provisions of Diagnostic 
Code 9904 that were in effect either prior to or after 
February 1994, or any other Diagnostic Code.

IV.  The Claim for a Compensable Evaluation for Residuals of 
a Right Eye Injury.

When the veteran was examined by the VA in June 1947 visual 
acuity in the right eye was 20/40 and in the left eye was 
20/20.  It was noted that he had had four muscle operations 
on the right eye and his muscle balance was currently normal.  
The media was clear and eye grounds were normal in both eyes.  
The diagnosis was myopia.  

When the veteran was examined by the VA in December 1949 
corrected visual acuity in the right eye was 20/20.  Visual 
acuity in the left eye was 20/20.  The pupils reacted to 
light and accommodation and were round, equal and regular.  
The external ocular structures were normal.  There was no 
muscle imbalance.  The field of vision was normal.  The 
fundus examination was negative.  The diagnosis was hyperopic 
astigmatism of both eyes.  

When the veteran was examined by the VA in December 1952 
corrected vision in both eyes was 20/20.  The extraocular 
motions were normal.  The left pupil was larger than the 
right but both reacted to light and accommodation.  
Fundoscopic examinations showed the cornea, lens and media to 
be clear.  The disc, macules and vessels were normal.  The 
diagnoses were minimal bilateral myopia and anisocoria of 
undetermined etiology.  

When the veteran was examined by the VA in July 1965 vision 
in both eyes was 20/20 corrected.  Both pupils reacted to 
light and the media and adnexae were clear.  The eyes were 
straight.  No strabismus was present.  The fundi were well 
visualized.  There were no hemorrhages or exudates.  The 
discs and maculi were free of active disease.  A diagnosis of 
mild bilateral myopia was made.  There was no evidence of any 
residuals of an eye injury found on the examination.

VA outpatient treatment records reflect that the veteran was 
seen in August 1988.  His only complaint was chronic 
itchiness involving his eyes.  He indicated that the 
artificial tears that had been prescribed on the previous 
occasion burned and made his eyes redder.  Medication and 
cool compresses were prescribed.

When the veteran was examined by the VA in late 1988 his 
distant vision was 20/20 in both eyes.  There was a full 
finger counting field.  The fundi were normal.

When the veteran was hospitalized by the VA during October 
and November 1992 he reported that he had double vision 
involving the right eye on gazing to the right.  His visual 
fields were intact bilaterally.  The visual acuity was 20/40 
on the right and 20/30 on the left with corrective lenses.  
Fundoscopic examination showed the left disc margin clear 
without arteriosclerotic narrowing.  Cranial Nerves III, IV 
and VI showed extraocular motion within normal limits with 
mild lateral gaze nystagmus on extreme right lateral gazing 
that extinguished.  His cranial Nerve V was intact in terms 
of corneal reflex and sensation.  

When the veteran was seen on an outpatient basis by the VA in 
April 1996 the assessments included hyperopic astigmatism, 
presbyopia and diplopia on right gaze secondary to surgery.  

When the veteran was afforded the VA general medical 
examination in March 1997 his complaints included double 
vision.  Examination of the eyes showed the conjunctiva to be 
pinkish.  The sclera was not jaundiced and the pupils were 
three millimeters in size with normal reaction to light and 
accommodation.  His eye movements were normal.  His field of 
vision was full.  The retinae were unremarkable.  The 
examiner indicated that an eye condition had not been found 
on the physical examination.  

VA outpatient treatment records reflect that the veteran was 
seen in October 1995 and October 1996 when corrected visual 
acuity in both eyes was reported to be 20/30.  When he was 
seen in April 1997, corrected visual acuity in one eye was 
20/30 and in the other eye was 20/40.  When he was seen in 
September 1997, corrected visual acuity in both eyes was 
20/25.  When he was seen in October 1997, corrected visual 
acuity in one eye was 20/25 and in the other eye 20/20.

The veteran testified at the July 1999 Board hearing that he 
had double vision whenever he looked to his right.  He 
indicated that his eye also watered often.

An unhealed injury of the eyes is evaluated from 10 percent 
to 100 percent on the basis of resulting impairment of visual 
acuity or visual field loss, pain, rest requirements or 
episodic incapacity.  An additional 10 percent is combined 
during the continuance of active pathology.  10 percent is 
the minimum evaluation during active pathology.  38 C.F.R. 
Part 4, Code 6009.  

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  38 C.F.R. Part 4, Code 6079.

In this case, the evidence indicates that the veteran's right 
eye injury has healed and his current corrected visual acuity 
is only slightly diminished in one eye (20/25).  Corrected 
visual acuity in the other eye is normal (20/20).  There is 
no loss of visual field.  Accordingly, under the 
circumstances, it follows that entitlement to a compensable 
evaluation for the veteran's right eye condition under the 
provisions of Diagnostic Codes 6009-6079 would not be in 
order.  When the veteran was hospitalized by the VA during 
October and November 1992 there was mild lateral gaze 
nystagmus on extreme right lateral gazing that extinguished.  
Central nystagmus so as to warrant entitlement to a 10 
percent evaluation under Diagnostic Code 6016 has not been 
demonstrated.  Although the veteran has complained of double 
vision on gazing to the right, that disorder was not 
demonstrated on the March 1997 VA general medical 
examination.  Furthermore, such a limited symptom does not 
equate to a described compensable disability under any 
pertinent vision Disability Code.  38 C.F.R. § 4.84a.  
Accordingly, it follows that entitlement to a compensable 
evaluation for the veteran's right eye condition would not be 
warranted.  

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claims for compensable 
evaluations for residuals of fractures of the right mandible, 
zygomatic arch and frontal bones and residuals of a right eye 
injury; however, the Board does not find the evidence to be 
so evenly balanced that there is doubt as to any material 
matter regarding those issues.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation to 70 percent for 
organic brain syndrome with conversion symptoms is 
established.  The veteran has submitted a well grounded claim 
for service connection for post-traumatic stress disorder.  
The appeal is granted to this extent.  

Entitlement to a compensable evaluation for residuals of 
fractures of the right mandible, zygomatic and frontal bones 
or for residuals of a right eye injury is not established.  
The appeal is denied to this extent.  


REMAND

In view of the fact that the Board has found the veteran's 
claim for service connection for post-traumatic stress 
disorder to be well grounded, the VA has a duty to assist him 
in the development of his claim.  The case is therefore 
REMANDED to the regional office for the following action:  

1.  The Regional Office should contact 
the VA Outpatient Clinic, East Los 
Angeles and request that that facility 
furnish copies of all records of 
treatment of the veteran since July 1998.  
Any such records obtained should be 
associated with the claims file.

2.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the presence of post-
traumatic stress disorder.  All indicated 
special studies should be conducted.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The veteran must 
be informed of the consequences of his 
failure to appear for the examination 
without good cause being shown.  
38 C.F.R. § 3.655.  

3.  The veteran's claim for service 
connection for post-traumatic stress 
disorder should then be reviewed by the 
Regional Office.  If the determination 
regarding that matter remains adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


 		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

